Honorable R. H. Dent
County Attorney
Sabine County~
Hemphill, Texas
Dear Sir:                 Opinion No. Q-4180
                          Re: Consolidation of common school
                               District.
           We have received your letter of recent date which we
quote in part as follows:
           "There is a Consolidated Common School Dis-
    trict‘joined by another Common School District,
    the latter being joined by a third district of
    the same kind. These two Common School Districts
    expect to have an election to consolidate with
    the first.
           "The question is, would it be proper to
    hold both elections in these two districts the '
    shameday or should they be held one at the,time;
    first by the contiguous district and second by
    the one next to it."
           Although wa do not have all the facts before us?.'we
assume that they are such that the general consolidation statute,
Article 2'806,Revised Civil Statutes, is applicable, Article
2806 provides in part as follows:
           "On the petition of twenty (20) or a major-
    ity of the legally qualified voters of each of
    several contiguous common school districts, or
    contiguous independent school districts, praying
    for the consolidation of such districts for school
    purposes, the Cotintg Judge shall issue an order
    for an election to be held on the same day in each
    such district. The County Judge shall give notice
    of the date of such elections by publication of
    the order in some newspaper published in the
    county for twenty (20) days prior to the date on
    Which such elections are ordered, or by posting
    a notice of such elections in each of the districts,
    or by both such publications and posted notices.
                                                                    -.-




Honorable R.H. Dent, page 2         O-4180


    The Commissioners' Court shall at its next meeting
    canvass the returns of such elections, and if the
    votes cast In each and all districts show.a majority
    in each district voting separately in favor of such
    consolidation, the Court shall declare the school
    districts consolidated."
           There are three districts involved here. The first
district adjoins the second, and the second district adjoins
the third, but the first district 1s separated from the third
by the second district. We are, therefore, confronted with the
question whether these three districts are contiguous within the
mG&hing of the statute. If they are not, then it would be neces-
sary   first to hold an election to determine whether the first
ahd second districts would consolidate, and then if the election
carried, to hold a similar election to determine whether the
third district would consolidate with the district formed by
the first and second districts.
           "Contiguous" as used in Article 2922a, relating to
the grouping of school districts to form rural high school dis-
tricts, has been held to mean that the districts nest so touch-
one another that all may be included in a common boundary line,
without intervening spaces. See Beard v. Marshall, 32'S.W. (2d)
496, Elliot ~Conxnon
                   School District No. 48 v. County Board of
School Trustees, 76 S.W. (2d) 786 (Writ dismissed). Miller v.
School Trustees of Milam County, 52 S.W. (2d) 806 (Writ Ref.).
We are of the oplnlon that such is the meaning to be given to
the word "contiguous" as it is used in Article 2806. Any other
construction would necessarily require the holding of several
elections involving additional expense, delay, and inconvenience.
We do not believe that such a construction was intended by the
Legislature.
           It Is,,therefore, the opinion of this department that
school districts are contiguous under Article 2806, Revised
Civil Statutes, if they touch one another so that all may be
included in a common boundary line. Therefore, upon the presen-
tation of the petition described In the siatute, the county judge
"shall issue an order for an election to be held on the same day
I~Ieach such district." The election of course will be held in
each of the three districts.
Honorable R. H. Dent, page 3           o-4180


                               Very truly yours
                         ATTORNEY GENERAL OF TEXAS

                               By s/George W. Sp&rks
                                    George-W. Sparks
                                    Assistant
GWS:LM:wc

APPROVED DEC 4, 1941
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By 'S/BWBChairman